               Case 18-28968                     Doc 19              Filed 11/08/18 Entered 11/08/18 10:55:41                         Desc Main
                                                                       Document     Page 1 of 3
                                                                                                                                                        AMENDED
                                                            UNITED STATES BANKRUPTCY COURT
                                                                 WESTERN DISTRICT OF TENNESSEE

 In re:           Sophia Denise Fowler,                                                                              Case No. 18-28968-JDL

 Debtor:                                                                                                             Chapter 13


                                      CHAPTER 13 PLAN - THIRD AMENDED*
 *Amended to provide adequate protection payment to Credit Acceptance.

 ADDRESS:                        4150 Meadow Chase Cv
                                 Memphis, TN 38115-6627

PLAN PAYMENT:
      Debtor shall pay $ 300.00                                                                 (   weekly,     every two weeks,   semi-monthly, or         monthly, by:
          PAYROLL DEDUCTION From:                                       Universal Protection Service, LLC                   OR ( ) DIRECT PAY
                                                                        161 Washington Street, Suite 600
                                                                        Conshohocken, PA 19428




1. THIS PLAN [Rule 3015.1 Notice]:

               (A) CONTAINS A NON-STANDARD PROVISION. [See plan provision #19]                                                         YES                      NO
               (B) LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON A VALUATION                                                           YES                      NO
                   OF THE COLLATERAL FOR THE CLAIM. [See plan provisions #7 and #8]
               (C) AVOIDS A SECURITY INTEREST OR LIEN. [See plan provision #12].                                                       YES                      NO

2. ADMINISTRATIVE EXPENSES: Pay filing fee and Debtor(s)’ attorney fee pursuant to Confirmation Order.

3. AUTO INSURANCE:                       Included in Plan; OR            Not included in Plan; Debtor(s) to provide proof of insurance at §341meeting.

 4. DOMESTIC SUPPORT:                                                                                                                  Monthly Plan Payment:

                                               Paid by:   Debtor directly           Wage Assignment, OR              Trustee to:
 None                                          ongoing payment begins                                                                  $
                                               Approximate arrearage:

5. PRIORITY CLAIMS:

 -NONE-                                                                   Amount                                                         $

6. HOME MORTGAGE CLAIMS:                                 Paid directly by Debtor; OR           Paid by Trustee to:

 Wells Fargo Home Mortgage                    ongoing payment begins           01/01/2019                                              $724.60
                                              Approximate arrearage:           4,600.00                 Interest     0.00              $110.00

7. SECURED CLAIMS:

 [Retain lien 11 U.S.C. §1325 (a)(5)]                                   Value of Collateral:                  Rate of Interest         Monthly Plan Payment:
 -NONE-                                                                                                                                $

8. SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER
   SECURED CLAIMS FOR DEBT INCURRED WITHIN ONE YEAR OF FILING:

 [Retain lien 11 U.S.C. §1325 (a)]                                      Value of Collateral:                  Rate of Interest         Monthly Plan Payment:
 Conn Appliances, Inc. dba Conn's                                       1,109.00                              5.00                     $40.00

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               Case 18-28968                     Doc 19              Filed 11/08/18 Entered 11/08/18 10:55:41               Desc Main
                                                                       Document     Page 2 of 3
 [Retain lien 11 U.S.C. §1325 (a)]                                      Value of Collateral:           Rate of Interest      Monthly Plan Payment:
 Credit Acceptance Corporation                                          13,784.52                      6.50                  $280.00
  2012 Jeep Grand Cherokee
  VIN: 1C4RJEAG2CC171641

9. SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON
   CONFIRMATION FOR FOR THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY
   REASONABLE DISPOSAL OF COLLATERAL:

 -NONE-                                                                     Collateral:

10. SPECIAL CLASS UNSECURED CLAIMS:

                                                                        Amount:                        Rate of Interest      Monthly Plan Payment:
 -NONE-                                                                                                                      $

11. STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS:

 None                                                                                     Not provided for    OR          General unsecured creditor

12. THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST(S) HELD BY
    THE FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11 U.S.C.§522(f):

 -NONE-

13. ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILED CLAIMS, OTHER THAN THOSE
   SPECIFICALLY PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.


14. ESTIMATED TOTAL GENERAL UNSECURED CLAIMS: $6,691.00


15. THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS IS:

                             %, OR,
                     THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE
                     FINAL BAR DATE.

16. THIS PLAN ASSUMES OR REJECTS EXECUTORY CONTRACTS:

 None                                                                                                              Assumes OR                    Rejects.

17. COMPLETION: Plan shall be completed upon payment of the above, approximately 60 months.

18. FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED ACCEPTANCE
   OF PLAN.

19. NON-STANDARD PROVISION(S): ADEQUATE PROTECTION PAYMENT WILL BE 1/4 (25%) OF PROPOSED
   CREDITOR MONTHLY PAYMENT.

      ANY NON-STANDARD PROVISION STATED ELSEWHERE IS VOID.

20. CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED IN
   PROVISION 19.

 /S/ J.D. Gentry                                                                                     Date November 8, 2018                             .
 James D. Gentry (#020776), Debtor's Attorney
 Gentry Arnold, PLLC
 5100 Poplar Ave, Ste 2008
 Memphis, TN 38137-2008
 (901) 591-8800
 JGentry@GentryArnold.com
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
               Case 18-28968                     Doc 19              Filed 11/08/18 Entered 11/08/18 10:55:41   Desc Main
                                                                       Document     Page 3 of 3


                                                                      CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the foregoing pleading has been
served electronically, through the Court’s electronic noticing system to all parties indicated on the electronic
filing receipt, on November 8, 2018 or by U.S. Mail, first-class postage prepaid, on November 9, 2018, to
Debtor and to all other parties requiring written notice.



            Service List:

            Debtor

            Chapter 13 Trustee

            Matrix


                                                                         /s/ Katherine E. Morris
                                                                         Katherine E. Morris, Paralegal




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
